                       IN THE UNITED STATES DISTRICT
                      COURT FOR THE EASTERN DISTRICT
                        OF TEXAS MARSHALL DIVISION


GESTURE TECHNOLOGY PARTNERS,
LLC,

          Plaintiff                          JURY TRIAL DEMANDED

     v.
                                         C.A. NO. 2:21-cv-00040-JRG
HUAWEI DEVICE CO., LTD.,
                                         LEAD CONSOLIDATED CASE
HUAWEI DEVICE USA, INC.,


          Defendants.



SAMSUNG ELECTRONICS CO., LTD.            C.A. NO. 2:21-cv-00041-JRG
AND SAMSUNG ELECTRONICS AMERICA,
INC.,

          Defendants.


   PLAINTIFF GESTURE TECHNOLOGY PARTNERS, LLC’ SUR-REPLY TO
               DEFENDANTS HUAWEI DEVICE CO., LTD
     AND HUAWEI DEVICE USA, INC.’S PARTIAL MOTION TO DISMISS
       Plaintiff Gesture Technology Partners, LLC (“GTP”) files this sur-reply on Defendants

Huawei Device Co., Ltd. (“Huawei Device”) and Huawei Device USA, Inc.’s (“Huawei USA”)

(collectively “Huawei” or “Defendants”) Partial Motion to Dismiss Plaintiff’s Original Complaint

for Patent Infringement (the “Motion” or “Mot.”), Dkt. No. 28. For the following reasons, the

Motion should be denied in its entirety.

  I.       ARGUMENT

       Huawei’s Reply reiterates the Motion’s insupportable argument that the Complaint’s

claims of pre-suit indirect and willful infringement should be dismissed. See Reply at 2-5; Mot. at

5-6. Both of those arguments are unsupported by the law of this Court. GTP has made sufficient

factual allegations of Huawei’s infringement relating to each Asserted Patent to support its claims

for induced and willful infringement. While the Court has consistently refused to parse pre-suit

knowledge and post-suit knowledge at the pleading stage, Huawei ignores that GTP has pled

allegations from which an inference of pre-suit knowledge can be drawn. For at least these reasons,

GTP respectfully requests that the Court deny Huawei’s motion in its entirety.

               GTP Has Plausibly Pled Induced Infringement.

       Huawei’s argument that the Complaint fails sufficiently to plead pre-suit knowledge (see

Reply at 2) lacks merit because the Court has repeatedly held that “pre-suit” and “post-suit”

indirect infringement claims should not be evaluated separately at the pleading stage. See, e.g,

Lochner Techs., LLC v. AT Labs Inc., No. 2:11-CV-242, 2012 U.S. Dist. LEXIS 92924, at *9-10

(E.D. Tex. Jul. 5, 2012) (Gilstrap, J.); see also Cellular Comms. Equip. LLC v. HTC Corp., No.

6:13-CV-507, 2015 U.S. Dist. LEXIS 179461, at *26-27 (E.D. Tex. Mar. 27, 2015) (Davis, J.).




                                                1
       Huawei argues that GTP has not pled facts that Huawei had knowledge of the Asserted

Patents before they expired. Reply at 2. GTP, however, can and has sufficiently pled pre-suit

knowledge by Huawei. For example, with regards to the ’924 patent, GTP has pled as follows:

       Huawei has also indirectly infringed one or more claims of the ’924 patent by
       inducing others to directly infringe the ’924 patent. Huawei has induced end-users
       and other third-parties to directly infringe (literally or under the doctrine of
       equivalents) the ’924 patent by using the Accused Products. Huawei took active
       steps, directly or through contractual relationships with others, with the specific
       intent to cause them to use the Accused Products in a manner that infringes one or
       more claims of the ’924 patent, including, for example, Claim 1 of the ’924 patent.
       Such steps by Huawei included, among other things, advising or directing end-users
       and other third-parties to use the Accused Features in the Accused Products in an
       infringing manner; advertising and promoting the use of the Accused Products in
       an infringing manner; or distributing instructions that guide end-users and other
       third-parties to use the Accused Products in an infringing manner. Huawei
       performed these steps, which constitute induced infringement with the knowledge
       of the ’924 patent and with the knowledge that the induced acts constitute
       infringement. Huawei was aware that the normal and customary use of the Accused
       Products by others would infringe the ’924 patent. Huawei’s direct infringement
       of the ’924 patent was willful, intentional, deliberate, or in conscious disregard of
       Plaintiff’s rights under the patent.

Compl., ¶42 (emphasis added). GTP has made similar allegations for the other Asserted Patents.

See Compl., ¶¶57, 72, 86. These are the exact same type of allegations that the Court has

previously found sufficient to support claims for induced infringement. See Estech Sys., Inc. v.

Target Corp., 2020 U.S. Dist. LEXIS 209893, at *16-17 (Aug. 27, 2020) (Payne, J.) (denying

motion to dismiss indirect infringement claim where plaintiff alleged defendant’s knowledge of

the asserted patents “at least as of the date when it was notified of the filing of this action.”). By

alleging that Defendants had knowledge “at least as of the filing of this Complaint,” GTP has

described pre-suit knowledge by Defendants: “The implication is that [Defendant] induced

infringement before the complaint was filed. Viewing the facts in the light most favorable to

[Plaintiff], the complaint describes pre-suit conduct.” Id. at *17. Viewing the facts in the light

most favorable to GTP, the complaint describes pre-suit knowledge that extends to a period prior

                                                  2
to the expiration of the patents-in-suit. See Compl. ¶¶41, 56, 71, 85 (alleging knowledge by

Defendants “at least as of the filing of this Complaint.”). This allegation is sufficient at the

pleading stage under the Court’s precedent.

               GTP Has Plausibly Pled Willful Infringement.

       Huawei argues that GTP’s claims of willful infringement should be dismissed for the same

reasons as the induced infringement claims. Reply at 5. That argument should also fail. As GTP

cited in its Response brief, courts have held that pre-suit knowledge of an asserted patent is not

required to state a claim for willful infringement even when the asserted patent expired before the

complaint was filed. Fuzzysharp Techs. Inc. v. Nvidia Corp., 2013 U.S. Dist. LEXIS 126989, *10,

2013 WL 4766877 (N.D. Cal. Dept. 4, 2013). Huawei attempts to differentiate Fuzzysharp by

arguing that it has not conceded knowledge of the Asserted Patents as Nvidia did. Reply at 5. But

whether Huawei concedes knowledge of the Asserted Patents at the pleading stage is not

determinative. GTP has only to make a plausible allegation that Huawei had pre-suit knowledge

of the Asserted Patents before their expiration. See Addiction and Detoxification Inst. L.L.C. v.

Carpenter, 620 Fed App’x. 934, 936 (Fed. Cir. 2015) (“Rule 8(a)(2) of the Federal Rules of Civil

Procedure generally requires only a plausible 'short and plain' statement of the plaintiff's claim,

not an exposition of his legal argument.”) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)).

GTP has explicitly pleaded that Huawei’s direct infringement “was willful, intentional, deliberate,

or in conscious disregard of Plaintiff’s rights under the patent.” Compl. at ¶¶57, 72, 86.


               If a More Definitive Statement Is Required, GTP Should Be Granted Leave to
               Amend.

       As shown above, GTP has satisfied the pleading requirements of the Federal Rules at this

stage of the litigation. If, however, the Court finds that GTP’s Complaint falls short in any way



                                                 3
raised by the Motion, the appropriate remedy is not dismissal but rather an order that GTP be

granted leave to amend the Complaint to remedy any ambiguity to the extent that information is

publicly available. See Wapp Tech Ltd. P’ship v. Micro Focus Int’l, PLC, 406 F. Supp. 3d 585,

600 (E.D. Tex. 2019) (Mazzant, J.). (granting motion to dismiss and granting plaintiffs leave to

amend).

 II.       CONCLUSION

       For the foregoing reasons, GTP respectfully requests that the Motion be denied in its

entirety. In the alternative, GTP respectfully requests that the Court grant GTP leave to amend its

Complaint to cure any deficiencies.




Dated: June 3, 2021                          Respectfully submitted,


                                                     By: /s/ Todd E. Landis
                                                     Fred I. Williams
                                                     Texas State Bar No. 00794855
                                                     Michael Simons
                                                     Texas State Bar No. 24008042
                                                     WILLIAMS SIMONS & LANDIS PLLC
                                                     327 Congress Ave., Suite 490
                                                     Austin, TX 78701
                                                     Tel: 512-543-1354
                                                     fwilliams@wsltrial.com
                                                     msimons@wsltrial.com

                                                     Todd E. Landis
                                                     State Bar No. 24030226
                                                     WILLIAMS SIMONS & LANDIS PLLC
                                                     2633 McKinney Ave., Suite 130 #366
                                                     Dallas, TX 75204
                                                     Tel: 512-543-1357
                                                     tlandis@wsltrial.com

                                                     John Wittenzellner
                                                     Pennsylvania State Bar No. 308996
                                                     WILLIAMS SIMONS & LANDIS PLLC

                                                4
    1735 Market Street, Suite A #453
    Philadelphia, PA 19103
    Tel: 512-543-1373
    johnw@wsltrial.com

    ATTORNEYS FOR PLAINTIFF




5
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 3, 2021 the undersigned caused a copy of the

foregoing document to be served on all counsel of record, via electronic mail and the Court’s

CM/ECF system, pursuant to the Federal Rules of Civil Procedure.

                                                   /s/ Todd E. Landis
                                                   Todd E. Landis
